Citation Nr: 1020777	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-12 705	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.

2.  Entitlement to an increase in the staged ratings assigned 
for coronary artery disease (CAD)(10 percent prior to 
September 18, 2009 and 60 percent from that date).

3.  Entitlement to an increase in the staged ratings assigned 
for bilateral hearing loss (10 percent prior to January 27, 
2010 and 20 percent from that date).

4.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

5.  Entitlement to service connection for a vision disorder, 
claimed as secondary to diabetes mellitus.

6.  Entitlement to an effective date prior to September 29, 
2003 for the grant of service connection for diabetes 
mellitus.

7.  Entitlement to an effective date prior to September 29, 
2003 for the grant of service connection for CAD.
8.  Entitlement to an effective date prior to September 29, 
2004 for the grant of service connection for bilateral 
hearing loss.

9.  Entitlement to an effective date prior to September 29, 
2004 for the grant of service connection for tinnitus.

10.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1967 to September 1969.  This appeal to the Board 
of Veterans' Appeals (Board) is from September 2005, March 
2007, and February 2008 rating decisions by Department of 
Veterans Affairs (VA) Regional Offices (ROs).  Specifically, 
a September 2005 rating decision by the Cleveland, Ohio RO 
granted service connection for diabetes mellitus, rated 20 
percent, effective September 29, 2004, and CAD, rated 10 
percent, also effective September 29, 2004, and denied 
service connection for bilateral hearing loss, tinnitus, 
hypertension, and visual impairment.  An interim, October 
2006, rating decision found there was clear and unmistakable 
error in the previous rating, and assigned an earlier 
effective date of September 29, 2003 for the awards of 
service connection for diabetes mellitus and coronary artery 
disease.  A March 2007 rating decision by the Houston, Texas 
RO granted service connection for bilateral hearing loss and 
tinnitus, rated 10 percent, each, effective September 29, 
2004, and a February 2008 rating decision denied TDIU.  A 
subsequent, November 2009, rating decision, granted a staged 
rating increased rating (60 percent, effective September 18, 
2009) for CAD, and a March 2010 rating decision granted a 
staged increased rating (20 percent, effective January 27, 
2010) for bilateral hearing loss.

A November 2009 rating decision granted service connection 
for kidney disease with hypertension.  The United States 
Court of Appeals for the Federal Circuit has held that the 
RO's award of service connection for a particular disability 
constitutes a full award of benefits on the appeal initiated 
by the veteran's notice of disagreement on such issue.  
Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  
Therefore, that matter is not before the Board.

A December 2009 Conference Report notes that the Veteran's 
December 2009 VA Form 9 indicates that he does not need a 
service organization.  This was confirmed by the Texas 
Veterans Commission, the Veteran's former representative.  
The Veteran has not filed a VA Form 21-22 (or VA Form 21-22a) 
designating another individual or accredited service 
organization as his representative.  

The matters of entitlement to: service connection for a 
vision disorder, earlier effective dates for awards of 
service connection for diabetes mellitus, CAD, bilateral 
hearing loss and tinnitus, and TDIU are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the Veteran if any action on his part is 
required.


FINDINGS OF FACT

1.  At no time during the appeal period has the Veteran's 
diabetes mellitus required a restricted diet and the use of 
insulin and regulation of activities.

2.  Prior to September 18, 2009, the Veteran's CAD is not 
shown to have been manifested by workload of 7 metabolic 
equivalents (METs) or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope or evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram, 
or x-ray.

5.  From September 18, 2009, the Veteran's CAD is not shown 
to have been manifested by chronic congestive heart failure, 
or left ventricular dysfunction with an ejection fraction of 
less than 30 percent, or workload of 3 METs or less resulting 
in dyspnea, fatigue, angina, dizziness, or syncope.  

6.  Prior to January 27, 2010, the Veteran's hearing acuity 
was not shown to be worse than level IV in the left ear or 
level III in the right ear; from that date it is not shown to 
have been worse than level VI in the left ear or level IV in 
the right ear.

7.  The 10 percent rating currently in effect is the maximum 
schedular rating for service-connected tinnitus, whether it 
is perceived in one ear or both ears; factors warranting 
extraschedular consideration are not shown.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for diabetes mellitus is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.7, 4.119, Diagnostic Code (Code) 7913 (2009).

2.  Ratings in excess of 10 percent prior to September 18, 
2009 or in excess of 60 percent from that date are not 
warranted for the Veteran's CAD.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.104, Code 7005 (2009).

3.  Ratings in excess of 10 percent prior to January 27, 2010 
or in excess of 20 percent from that date are not warranted 
for the Veteran's bilateral hearing loss.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, Tables VI, VIA, 
VII, Code 6100, 4.86 (2009).

4.  The Veteran's service-connected tinnitus is properly 
rated 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 
2002; 38 C.F.R. §§ 4.1, 4.87, Code 6260 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000(VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

As the rating decisions on appeal granted service connection, 
and assigned disability ratings and an effective date for the 
awards, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A December 2006 
letter as well as the March 2007 and November 2009 statements 
of the case (SOCs) provided notice on the "downstream" 
issues of increased initial ratings and subsequent 
supplemental SOCs (SSOCs) dated in November 2009 and March 
2010 readjudicated the matters after further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  It is not alleged that notice was 
less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 
137 (2008) ("where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").  

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations (in August 2005 and in 
September 2009 in connection with the diabetes and CAD claims 
and in January 2007 and in January 2010 in connection with 
the bilateral hearing loss and tinnitus claims).  The 
examinations were thorough; the findings reported included 
all necessary information for rating the disabilities at 
issue.  The examiners expressed familiarity with the 
Veteran's disability picture and specifically noted that his 
claims file was reviewed in connection with each examination.  
The Board finds the examination reports are adequate for 
rating purposes..  

With respect to the audiometry examination reports, in 
Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the 
United States Court of Appeals for Veterans Claims (Court), 
noted that VA had revised its hearing examination worksheets 
to include the effect of the Veteran's hearing loss 
disability on occupational functioning and daily activities.  
See Revised Disability Examination Worksheets, Fast Letter 
07-10 (Dept of Veterans Affairs Veterans Apr. 24, 2007); see 
also 38 C.F.R. § 4.10 (2007).  The Court also noted, however, 
that even if an audiologist's description of the functional 
effects of the Veteran's hearing disability was somehow 
defective, the Veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.

The Board notes that the January 2010 VA audiometry report 
includes the examiner's comment regarding the impact of the 
Veteran's hearing loss on his occupation and occupational and 
daily activities.  The January 2007 VA examination report 
does not include such comment.  Based on a longitudinal 
review of the record the Board finds that he is not 
prejudiced by such omission.  The comment in the January 2010 
examination report, in essence, constituted corrective action 
to address this defect.  Notably, a report of September 2009 
VA examination for diabetes includes a notation that the 
Veteran reported he retired because his "hearing loss with 
aids" "made [him] slow for driving truck".  As a 
layperson, he is competent to provide this information.  The 
Board finds no reason to question it, accepts it at face 
value, and finds that the information adequately substitutes 
for what the examiner would have to offer in comments 
regarding the impact of the hearing loss on daily and 
occupational functioning.  It is noteworthy that the Veteran 
is retired.  The types of impairment in daily activities due 
to hearing loss shown are considered in the effect the 
hearing might have on his employability.  

The Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (VA must review the entire record, 
but does not have to discuss each piece of evidence).  Hence, 
the Board will summarize the relevant evidence as 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, as to the 
claims.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as practicably can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where (as here) the ratings appealed are the initial ratings 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  
Diabetes Mellitus

The RO has not assigned staged ratings for the diabetes 
mellitus; a 20 percent rating has been assigned for the 
entire appeal period.  The Board finds that the 
manifestations of the Veteran's diabetes have not varied 
significantly during the appeal period (and notably have 
never during the appeal period met the criteria for a 40 
percent rating); hence, staged ratings are not warranted.

Diabetes mellitus is rated under Code 7913, which provides 
for a 10 percent rating when the disease is managed by a 
restricted diet only; a 20 percent rating when insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet are required; a 40 percent rating when 
insulin, a restricted diet, and regulation of activities are 
required; a 60 percent when insulin, a restricted diet and 
regulation of activities are required, along with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Compensable 
complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation.  38 C.F.R. § 4.119.  Noncompensable complications 
are considered part of the diabetic process under Code 7913.  
See Note 1 to Code 7913.

A September 2005 rating decision granted service connection 
for diabetes mellitus, as secondary to herbicide exposure in 
service.  Private treatment records include a February 1996 
Progress Note which shows the Veteran had a history of 
diabetes mellitus since 1988.  

An August 2005 VA examination report notes that the veteran 
restricted his diet by decreasing red meat, no soda pop, and 
no candy.  He walked daily for exercise and had no 
restrictions on his physical activities.  He took oral anti-
diabetic medication, had not been on insulin, and saw his 
primary care-provider once every three months.  He denied 
episodes of ketoacidosis or hypoglycemia or requiring 
hospitalization or emergency room visits for such complaints.  
He denied other symptoms.  He was employed as an equipment 
operator.  

VA medical records show ongoing treatment for diabetes; a 
June 2007 note reflects that the Veteran declined insulin, 
stating that that he was "not ready for insulin at this 
time."

A September 2009 VA examination report notes that the 
Veteran's current treatment consisted of oral medication.  He 
denied a history of episodes of hypoglycemic reaction or 
ketoacidosis and reported that he was instructed to follow a 
restricted diet.  He was not restricted in ability to perform 
strenuous activities, and the examiner noted that there was 
no regulation of activities as a result of his diabetes (the 
Veteran walked one mile per day for exercise).  The examiner 
also noted that the Veteran retired for medical reasons 
because "hearing loss with aids" made him slow for driving 
a truck.  

The evidence demonstrates that the Veteran's diabetes is 
treated with diet and oral medication, but has not required 
insulin or any regulation of activities.  The symptoms of, 
and functional impairment due to, the disease have not 
exceeded the criteria for a 20 percent rating at any time 
during the evaluation period or more nearly approximated the 
criteria for a 40 percent rating.  What distinguishes the 
schedular criteria for the currently assigned 20 percent 
rating for diabetes from those for the next higher rating of 
40 percent is that in addition to requiring restricted diet 
(and insulin or oral hypoglycemic agent) for control, the 
diabetes also must require regulation of activities.  [The 
Board notes that the criteria for the progressively 
increasing ratings for diabetes are stated in the conjunctive 
rather than the disjunctive, i.e., each level of increase in 
the rating requires that additional criteria be met.]  
Competent medical evidence is required to establish 
"regulation of activities," namely, avoidance of strenuous 
occupational and recreational activities, for a 40 percent 
rating under Code 7913.  Camacho v. Nicholson, 21 Vet. 
App. 360, 364 (2007).  Here, neither the examination reports, 
nor the Veteran's treatment records show (or suggest) that 
the diabetes requires regulation of activities.  In fact, 
both the August 2005 and the September 2009 examinations 
specifically indicated that regulation of activities was not 
required.  

The Board notes that with respect to this issue the Veteran 
presents arguments urging that the effects of various 
complications of the disease be considered.  Notably, 
demonstrated complications (peripheral neuropathy of both 
upper and both lower extremities) are service connected, and 
have been assigned separate ratings (as mandated by Note (1) 
to Code 7913).  Those ratings are not at issue herein.  
(Also, a claim of secondary service connections for vision 
impairment as a complication of diabetes remains pending, and 
is addressed in the remand below).  

Coronary Artery Disease

The Veteran's CAD is rated under 38 C.F.R. § 4.104, Code 
7005, for arteriosclerotic heart disease (coronary artery 
disease). Under Code 7005 a 10 percent rating is warranted 
when there is documented CAD with workload of greater than 7 
metabolic equivalents (METs) but not greater than 10 METs 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope, or with continuous medication required.  The next 
higher, 30 percent, rating is warranted for CAD with workload 
of greater than 5 METs but not greater than 7 METs resulting 
in dyspnea, fatigue, angina, dizziness, or syncope, or with 
evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is warranted where CAD results in more than one 
episode of acute congestive heart failure in the past year, 
or when workload of greater than 3 METs but not greater than 
5 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or with left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent rating 
is warranted where CAD results in chronic congestive heart 
failure, or when workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or with left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, Code 7005.

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 millimeters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note 2.
Rating Prior to September 18, 2009

Private treatment records show that in November 2003 the 
Veteran denied chest pain and shortness of breath (SOB), and 
in May 2004 he denied cardiovascular symptoms (no chest pain, 
SOB, orthopnea, palpitations), his chest and lungs were clear 
to P and A (percussion and auscultation) and heart evaluation 
found normal S1-S2 with no murmurs/gallops.  A January 2005 
treatment report notes that his chest/lungs were clear to P 
and A and he had no rales, rhonchi, or wheezes.  

An August 2005 VA examination report shows that the Veteran 
reported that in June 1993 he experienced a myocardial 
infarction without any preliminary angina or other warning 
signs.  An angioplasty was unsuccessful and, three months 
later, he underwent CABG (coronary artery bypass graft) and 
had done well ever since.  He had an exercise tolerance test 
nine months prior, and was told that everything was okay.  
Based on the Veteran's description of his own physical 
activities, the examiner rated his METS at 8-10.  The Veteran 
took medication for high blood pressure (for which service 
connection was subsequently established) and his condition 
did not affect his occupation or daily activities.  On 
physical examination, the Veteran's heart was of normal size 
(based on percussion and chest X-ray), sinus rate and rhythm 
were normal, and there were no murmurs, rubs, or heaves.  
There were also no signs of congestive heart failure and no 
rales, edema, or liver enlargement.  Chest X-ray showed 
cardio mediastinal silhouette within range of normal with 
changes of coronary artery bypass grafting, and no acute 
cardiopulmonary disease.  

A January 2007 VA examination for hypertension found that the 
Veteran's lungs were clear to auscultation and percussion and 
that the heart had normal sinus rhythm, with no murmur, 
friction rub, or extrasystoles.  

VA treatment records show that the Veteran denied chest pain 
and SOB in January 2007 and February 2008 and his heart rate 
was regular with no murmurs in June 2007.  

Prior to September 18, 2009, there is no evidence that a 
workload greater than 5 METs but less than 7 METs resulted in 
dyspnea, fatigue, angina, dizziness, or syncope, and there 
was no evidence of cardiac hypertrophy or dilation on an 
electrocardiogram, echocardiogram, or x-ray.  Although the 
Veteran reported a history of myocardial infarction in 1993, 
he reported he had done well ever since undergoing CABG.  An 
August 2005 examination report notes METS at 8 to 10 (based 
on the Veteran's description of his own physical activities), 
with no sign of congestive heart failure, or effect on 
occupation or daily activities.  Thus, a rating in excess of 
10 percent at any time prior to September 18, 2009 is not 
warranted.  

The Board notes that the Veteran has challenged the effective 
date of September 18, 2009 assigned for the 60 percent rating 
discussed below.  Under 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400, the effective date on an increased rating may not be 
prior to the date when the increase in disability warranting 
the increased rating was factually shown.  Here, there is no 
medical evidence that shows that prior to the September 18, 
2009 date of VA examination symptoms/impairment of the 
Veteran's CAD met the schedular criteria for a 60 percent 
rating.

From September 18, 2009

On September 2009 VA examination it was noted that there was 
no history of congestive heart failure.  METs was determined 
to be 4; there was left ventricular dysfunction, with an 
ejection fraction of greater than 50 percent.  The Veteran's 
CAD was characterized as mild.  Although an increased rating 
of 60 percent is warranted from September 18, 2009 (the date 
of the VA examination) based on METS of 4, the Board finds no 
basis in the factual evidence for the further higher rating 
of 100 percent.  At no time was the Veteran's CAD manifested 
by chronic congestive heart failure, a workload of 3 METS or 
less resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or by left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  




Hearing Loss

The appropriate rating for hearing impairment is determined 
under the criteria in 38 C.F.R. §§ 4.85, 4.86.  The Rating 
Schedule provides a table for rating purposes (Table VI) to 
determine a Roman numeral designation (I through XI) for 
hearing impairment, based on testing (by a state-licensed 
audiologist) including puretone thresholds and speech 
discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  
Where there is an exceptional pattern of hearing impairment 
(as defined in 38 C.F.R. § 4.86) the rating may be based 
solely on puretone threshold testing.  See 38 C.F.R. § 4.85, 
Table VIA.  One exceptional pattern of hearing impairment 
occurs when the puretone thresholds in each of the four 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 hertz is 30 decibels or less, and the 
threshold at 2000 hertz is 70 decibels or more.  See 
38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations 
for hearing impairment of each ear.  Ratings for hearing 
impairment are derived by the mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

Prior to January 27, 2010

The competent evidence regarding the severity of the 
Veteran's hearing loss disability prior to January 2010 
consists of the report of official VA audiometry in January 
2007, when puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
60
80
90
LEFT
20
40
70
85
95

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 80 percent in the left ear.

When these puretone threshold and speech discrimination 
testing results are compared to the criteria in 38 C.F.R. 
§ 4.85, Table VI, they reflect that the Veteran had level III 
hearing acuity in the right ear and level IV hearing acuity 
in the left ear, warranting (under Table VII) a 10 percent 
rating under Code 6100.  An exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86), which would 
warrant rating under the alternate criteria of Table VIA, was 
not shown.

The rating of hearing loss disability involves a mechanical 
application of the rating schedule to numeric designations 
assigned to official audiometry results.  Here, such process 
establishes that prior January 27, 2010, the Veteran had no 
worse than level III hearing acuity in the right ear and no 
worse than level IV hearing acuity in the left ear.  
Consequently, prior to that date a schedular rating in excess 
of 10 percent for hearing loss disability was not warranted.

From January 27, 2010

The medical evidence pertaining to the severity of the 
Veteran's bilateral hearing loss from January 27, 2010 
consists of the report of the VA audiological evaluation on 
that date, when pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
75
90
90
LEFT
20
35
65
85
90

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 72 percent in the left ear.  
The examiner noted that with respect to impact on employment, 
there was decreased ability to understand conversation (the 
Veteran is retired).  There was no effect with respect to 
usual daily activities.  The examination was complete, and 
the report is adequate for rating purposes. 

When the January 2010 puretone threshold and speech 
discrimination findings are compared to the criteria in 
38 C.F.R. § 4.85, Table VI, they reflect that the Veteran has 
hearing acuity Level IV in the right ear and Level VI in the 
left ear, warranting (under Table VII) a 20 percent rating 
under Code 6100.  An exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86), which would 
warrant rating under the alternate criteria of Table VIA, is 
not shown.  Accordingly, a schedular rating in excess of 20 
percent from January 27, 2010 is not warranted for the 
Veteran's hearing loss disability.

Tinnitus

Under the governing criteria (Code 6260, as amended, 
effective June 13, 2003, because the Veteran's claim was 
filed after that date), recurrent tinnitus warrants a 10 
percent rating.  Note (1) following Code 6260 states that a 
separate evaluation for tinnitus may be combined with an 
evaluation under Code 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  Note (2) provides that only a 
single evaluation for recurrent tinnitus will be assigned, 
whether the sound is perceived in one ear, both ears, or in 
the head.  Note (3) states that objective tinnitus (in which 
the sound is audible to other people and has a definable 
cause that may or may not be pathologic) is not evaluated 
under Code 6260 but is to be evaluated as part of any 
underlying condition causing it.  38 C.F.R. § 4.87, Code 
6260.

As noted above, in a claim for an increased rating, 
"staged" ratings may be warranted if the claim involves the 
initial rating assigned with a grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the 10 
percent (maximum) rating has been assigned for the entire 
appeal period, and the record provides no basis for assigning 
"staged" ratings.

On January 2007 VA, the Veteran complained of severe constant 
bilateral tinnitus which seriously affects his normal 
activities.  Bilateral tinnitus was also noted on VA 
examination in January 2010.  

As the Veteran has already been assigned the maximum (10 
percent) schedular rating provided for tinnitus, there is no 
legal basis for a higher schedular rating for such 
disability.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

The Board has also considered whether referral of any of 
these increased rating claims for extraschedular 
consideration is warranted.  Inasmuch as the symptoms of, and 
associated impairment due to, the Veteran's diabetes, CAD, 
bilateral hearing loss, and tinnitus are fully encompassed by 
the schedular criteria for the ratings assigned, the 
schedular criteria are not inadequate.  Consequently, 
referral of any of these matters for extraschedular 
consideration is not indicated.  38 C.F.R. § 3.321(b)(1); see 
also Thun v. Peake, 22 Vet. App. 111 (2008).  

The Veteran retired during the pendency of this appeal.  The 
matter of entitlement to a TDIU rating is addressed in the 
remand that follows.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt rule does not apply and these claims 
for increase must be denied.


ORDER

A rating in excess of 20 percent for diabetes mellitus is 
denied.

A rating in excess of 10 percent for CAD prior to September 
18, 2009 or in excess of 60 percent from that date is denied.

A rating in excess of 10 percent for bilateral hearing loss 
disability prior to January 27, 2010 or in excess of 20 
percent from that date is denied.

A rating in excess of 10 percent for tinnitus is denied.


REMAND

Regarding the claim of service connection for a vision 
disorder as secondary to diabetes mellitus, the Veteran was 
last afforded a VA eye examination in August 2005.  A January 
2007 VA treatment report notes that he was referred for an 
eye consultation; a report of this consultation is not 
associated with the claims file.  Accordingly, a remand to 
secure outstanding VA treatment records and to afford the 
Veteran a contemporaneous eye examination is necessary.  

Review of the claims file found that the Veteran timely 
disagreed with the determinations regarding the effective 
dates for the awards of service connection for diabetes 
mellitus, CAD, bilateral hearing loss and tinnitus.  However, 
a SOC has not been issued in these matters.  Under Manlincon 
v. West, 12 Vet. App. 238, 240 (1999), when this occurs the 
Board must remand the matter and instruct the RO that the 
issue remains pending in appellate status (see 38 C.F.R. 
§ 3.160(c)) and requires further action.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 19.26.  It is also noteworthy that these 
claims are not before the Board at this time, and will be 
before the Board only if the appellant timely files a 
substantive appeal after a SOC is issued.

Finally, while the record indicates that the Veteran has 
worked as a truck driver and an equipment operator and that 
he is presently retired, he has not completed a VA Form 21-
8940 detailing his work history and education.  Accordingly, 
he should be given another opportunity to complete VA Form 
21-8940.  

The Veteran is advised that a governing regulation provides 
that where evidence (including information regarding work 
history and education) requested in connection with a claim 
for VA benefits is not received within a year of the request, 
the claim is to be considered abandoned.  38 C.F.R. § 3.158.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify, and undertake appropriate 
development to obtain, copies of any 
medical records (which are not already of 
record) pertaining to his remaining 
claims, including relevant treatment 
records (and specifically including the 
report of a VA eye consultation in or 
after January 2007) from the San Antonio 
VA Medical Center.  If the RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, it should so inform the 
Veteran and request him to submit any 
outstanding evidence not in VA's 
possession.  Regarding his claim for TDIU, 
he should also be again afforded 
opportunity to submit a completed VA Form 
21-8940.

2.  The RO should arrange for the Veteran 
to be examined by an ophthalmologist to 
determine whether he has an current eye 
disability that is a complication of (was 
caused or aggravated by) his service 
connected diabetes mellitus.  The 
Veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination, and any indicated tests or 
studies must be completed.  The examiner 
must explain the rationale for the opinion 
given.

3.  The RO should issue an appropriate SOC 
in the matters of entitlement to an 
earlier effective date for the awards of 
service connection for diabetes mellitus, 
CAD, bilateral hearing loss and tinnitus.  
The appellant must be advised of the time 
limit for filing a substantive appeal, and 
that for the Board to have jurisdiction in 
these matters, he must timely file a 
substantive appeal.  If he timely perfects 
an appeal, these matters should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the Veteran's service 
connection for a vision disorder and TDIU 
claims.  If either remains denied, the RO 
should issue an appropriate SSOC and 
afford the Veteran the opportunity to 
respond.  These matters case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


